MeREITt, C. JV:
The appellant’s only point for setting aside the verdict and for reversal of the judgment in this case is that the verdict of the jury was concurred in by only nine of the jurors. The record presents only this question: “ Can nine concurring jurors render a verdict?” The legislature ■of Utah, on March 10, 1892, amended the jury law, and provided that “ in all civil cases a verdict may be rendered on the concurrence of nine or more members of the jury.” This statute has been held valid by^this court in the case of Hess v. White, 33 Pac. 243, and also by this court, at its present term, in the cases of Publishing Co. v. Fisher, ante, p. 147 (37 Pac. 259), and Tucker v. Salt Lake City, ante, p. 173 (37 Pac. 261). There being no other error assigned, the judgment of the court below is affirmed.
MiNEE and Smith, JJ., concur.